ORDER

SMITH, Chief Judge.
Plaintiffs have moved for a delay of the November 17, 1998 fairness hearing with respect to the proposed settlement of the above captioned case until after a hearing on plaintiffs’ suit in the United States District Court for the Northern District of California. In that case plaintiffs assert that monies appropriated for the Public Education Fund (redress fund) under the Civil Liberties Act (CLA) were not properly invested pursuant to 31 U.S.C. § 9702. Plaintiffs hope to see the soon to be depleted Public Education Fund replenished so that additional payments to former internees can be made under the settlement agreement and the CLA. Plaintiffs seek a preliminary injunction in the United States District Court to prevent the United States Attorney General from closing the Office of Redress Administration (ORA) until the question of interest from investment of the redress fund is resolved.
Based on plaintiffs’ representation during the telephone status conference held on November 9, 1998 the court concludes that it ■will be in a better position to evaluate the fairness, reasonableness, and adequacy of the proposed settlement after a ruling from the United States District Court. Accordingly the fairness hearing previously scheduled for November 17, 1998 will be held instead on January 7, 1999, at 2:00 p.m. EST, at the Court of Federal Claims in Washington, D.C.
The court requests that the parties notify class members who intend to appear at the hearing of the change in the hearing date. It is the court’s strong desire that the Department of Justice give this change of date wide circulation to all potentially interested parties. The Clerk of the Court shall circulate this order to all persons expressing an interest in attending the hearings.